Citation Nr: 1451449	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a statement of the case was issued on these matters in December 2011.  Since that time review of the electronic records folders reveals that additional argument as well as additional medical evidence has been added to the folder prior to the case coming to the Board.  In such cases a supplemental statement of the case is in order.  See 38 C.F.R. § 20.1304 (2013).  Some of the evidence is pertinent to the issues before the Board.

Accordingly, the case is REMANDED for the following action:

Readjudcate the instant claims giving consideration  to the evidence added to the record since the last statement of the case.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with as supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the outcome of this case by the action taken herein, this action is to ensure that the Veteran is afforded full due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



